                                                                                              REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-5586-GW-PLAx                                             Date      August 19, 2019
 Title             John Doe v. Wells Fargo Bank, N.A., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                      Natasha R. Chesler                                     Theresa A. Kading
 PROCEEDINGS:                PLAINTIFF'S MOTION TO REMAND AND REQUEST FOR
                             ATTORNEYS' FEES AND COSTS IN THE AMOUNT OF $4,900 [11]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court would grant Plaintiff’s Motion to Remand and would remand this action to Los
Angeles County Superior Court forthwith. The Court would deny Plaintiff’s request for attorney fees.




                                                                                                    :    04
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
     Doe v. Wells Fargo Bank, N.A., et al., Case No. 2:19-cv-05586-GW-(AGRx)
     Tentative Ruling on Motion to Remand Plaintiff’s Complaint and Award Attorney Fees


I.       Background
         A. Introduction
             Plaintiff John Doe (“Plaintiff”) asserts state-law violations of the California Fair
     Employment and Housing Act (“FEHA”), California Government Code §§ 12900 et seq., against
     Defendants Wells Fargo Bank, N.A. (“Wells Fargo”), Joe Fillippelli (“Fillippelli”), and Does 1-
     10 (collectively, “Defendants”) for: (1) sexual harassment; (2) retaliation for Plaintiff’s opposition
     to Defendants’ alleged FEHA violations; and (3) failure to prevent sexual harassment and
     retaliation.1 See generally Plaintiff’s Complaint (“Complaint”), Docket No. 1, Ex. A. Plaintiff
     also asserts a common-law claim for intentional infliction of emotional distress (“IIED”). See id.
         B. Factual Background
             Plaintiff alleges the following relevant facts:
             In approximately 2007, Plaintiff – a citizen of California – began working as a loan officer
     for Wells Fargo – a citizen of South Dakota. See id. ¶ 8; see also Defendants’ Notice of Removal
     of Action to United States District Court Pursuant to 28 U.S.C. §§ 1332(a) and 1441 (Diversity)
     (“Notice of Removal”), Docket No. 1, at 7-8. In 2010, Wells Fargo – recognizing Plaintiff as a
     strong performer – promoted Plaintiff to Sales Manager in Beverly Hills. See Complaint ¶ 8. In
     2011, Wells Fargo promoted Plaintiff to Branch Manager and placed him in charge of a mortgage
     sales team. See id. Part of Plaintiff’s territory included the lucrative westside Los Angeles markets
     of Santa Monica, Pacific Palisades, and Brentwood. See id. Plaintiff was a top performer and
     ranked high among his peers and the nation. See id. Plaintiff was never reprimanded nor
     disciplined. See id. Plaintiff intended to continue building his career at Wells Fargo. See id.
             In approximately August 2015, a group of the mortgage team operations and sales
     department organized a group fishing trip that Plaintiff and others attended. See id. ¶ 9. Plaintiff’s
     co-worker, Fillippelli – a citizen of California – placed his hand over Plaintiff’s pants and squeezed
     Plaintiff’s penis during a group photograph (the “2015 Photo Incident”). See id.; see also Notice


     1
      For the purposes of this motion, only the sexual harassment and IIED claims are relevant because those are the only
     claims asserted against Fillippelli. See generally Defendants’ Notice of Removal of Action to United States District
     Court Pursuant to 28 U.S.C. §§ 1332(a) and 1441 (Diversity), Docket No. 1.

                                                              1
of Removal at 8-9. Plaintiff alleges that he was horrified and stunned, did not know what to do,
and did not want to make a scene. See Complaint ¶ 9. Plaintiff subsequently obtained a copy of
the photograph, which captured the incident. See id. Confused and bothered but concerned about
retaliation and any disruption to his successful career due to Wells Fargo’s alleged lack of
tolerating such complaints, Plaintiff did not report the incident to Human Resources (“HR”) at that
time. See id.
        In approximately May 2017, Fillippelli received a promotion and became Plaintiff’s
manager. See id. ¶ 10. Shortly after commencing the manager position, Fillippelli told Plaintiff
“[d]on’t forget I know you have that picture.” See id. Plaintiff was concerned but did not do
anything for fear of losing his job. See id. The resulting stress that Plaintiff experienced prompted
Plaintiff to seek treatment. See id.
        In approximately June 2017, the photograph resurfaced and was shared among employees.
See id. ¶ 11. Consequently, someone turned it over to HR. See id. Nicole Hess from the HR
department contacted Plaintiff to ask him about the photograph, and to ask him if he had been on
a conference call during which Fillippelli allegedly had a conflict with another co-worker. See id.
Plaintiff denied having been present on the conference call but confirmed the 2015 Photo Incident.
See id. Plaintiff told Hess that it had bothered Plaintiff at the time, but that he chose not to report
Fillippelli for fear of disrupting his own career. See id. Plaintiff told Hess that she should not tell
Fillippelli that Plaintiff and Hess spoke about the photo, because Fillippelli would retaliate against
Plaintiff. See id.
        Shortly after Plaintiff spoke with Hess, Fillippelli told Plaintiff that he believed Plaintiff
had reported him to HR. See id. ¶ 12. Fillippelli subsequently ceased attending Plaintiff’s sales
meeting and rarely visited Plaintiff’s office, even though he was scheduled to be at Plaintiff’s
office on Mondays. See id. Fillippelli failed to follow through with prospective recruits that
Plaintiff identified, and falsely took credit for recruiting two individuals to Plaintiff’s team, both
of whom Plaintiff recruited. See id. In approximately October 2017, Plaintiff reached out to Hess
and explained that he felt Fillippelli was harassing Plaintiff in retaliation for – as Fillippelli
believed – Plaintiff’s reporting Fillippelli to HR. See id. ¶ 13. Hess told Plaintiff that Fillippelli’s
alleged harassment and retaliatory actions were “all in [Plaintiff’s] head.”            See id.   Hess
subsequently informed Plaintiff that she had communicated Plaintiff’s complaint to Fillippelli and
put Plaintiff’s complaint in Fillippelli’s record. See id.

                                                   2
         Between January-March 2018, Fillippelli allegedly entered Plaintiff’s office and stated, “I
have good news for you. You’re gonna want to suck my dick” (“‘suck’ comment”). Plaintiff’s
Notice of Motion and Motion to Remand and Request for Attorneys’ Fees and Costs (“MTR”),
Docket No. 11 at 3, 9, 11; Plaintiff’s Reply to MTR Opposition (“MTR Reply”), Docket No. 16 at
5. Fillippelli then proceeded to tell Plaintiff that a top-performing employee was being added to
Plaintiff’s team. MTR at 3-4. Plaintiff responded, “that was creepy.”2 Id. at 4. In approximately
late February 2018, Fillippelli met with Plaintiff in person and proposed growing Plaintiff’s
downtown Los Angeles territory while reassigning Plaintiff’s Brentwood office team to another
Branch Manager in Manhattan Beach. See Complaint ¶ 14. Plaintiff expressed concern that the
loss of his Brentwood business would result in lower income for Plaintiff, but Fillippelli reassured
Plaintiff that he would continue to earn what he had in the past. See id. Fillippelli then convened
a Branch Manager meeting on or about April 18, 2018, at which Fillippelli announced that
Plaintiff’s Brentwood group would be assigned to the Manhattan Beach team. See id. ¶ 16.
         On April 19, 2018, Plaintiff met with Fillippelli to discuss the reorganization, and
Fillippelli explained that Plaintiff would receive a new compensation package which included a
30-50% pay cut. See id. ¶ 17. Fillippelli explained that Plaintiff’s previous three months of
production was the reason for the pay cut, and that the Brentwood reassignment was to help
Plaintiff focus on his downtown Los Angeles territory. See id ¶¶ 17-18. After Plaintiff articulated
to Fillippelli that the pay cut was not what the two had previously discussed and that Plaintiff
would have to go to HR again, Fillippelli told Plaintiff “not to make threats.” See id. Plaintiff felt
that Fillippelli had no legitimate basis to reassign Plaintiff’s Brentwood team, given Plaintiff’s ten-
year tenure with Wells Fargo, his customer loyalty rate that was second-highest in the nation, and
his office’s top score (97.8%) on an annual inspection. See id. ¶ 18. On April 20, 2018, Plaintiff
spoke with Hess about the reassignment and pay cut. See id. ¶ 19.
         On May 22, 2018, Calvin Omtvedt from Employee Relations informed Plaintiff that an
“objective third party” would conduct a “second level review” of Plaintiff’s complaint, though a
third party never contacted Plaintiff for an interview. See id. ¶¶ 19, 24. Meanwhile, Fillippelli
refused to allow Plaintiff’s assistant to attend market meetings and met directly with Plaintiff’s

2
 Plaintiff’s allegations that Fillippelli entered his office and made the “suck” comment, told him that a top-performing
employee was being added to Plaintiff’s team, and Plaintiff’s “that was creepy” reply do not appear in the Complaint.
Plaintiff alleges in a declaration that he will add these facts to an amended complaint. See Plaintiff’s Notice of Motion
and Motion to Remand and Request for Attorneys’ Fees and Costs, Docket No. 11 at 3.

                                                           3
      subordinates. See id. ¶ 21. On May 21, 2018, Plaintiff learned that a team member had nominated
      Plaintiff for a Leadership Excellence Award, but Fillippelli had thwarted the award by refusing to
      respond; Fillippelli never mentioned the nomination to Plaintiff. See id. On August 2, 2018,
      Omtvedt informed Plaintiff that the third-party review was complete, that they had found no
      evidence of harassment or retaliation, and the case was being closed. See id. ¶ 30. On August 28,
      2018, Plaintiff filed a complaint with the Department of Fair Employment and Housing (“DFEH”)
      and obtained an immediate right-to-sue. See id. ¶33.
               In approximately September 2018, Plaintiff’s physician placed Plaintiff on a leave of
      absence due to Plaintiff’s anxiety and depression. See id. ¶ 31. Prior to Plaintiff’s December 3,
      2018-scheduled return to work, Wells Fargo reached out to Plaintiff to inform him of the close of
      the investigation, to confirm that Plaintiff’s new territory assignment would remain unchanged,
      and to confirm that Plaintiff would continue to report to Fillippelli. See id. Plaintiff resigned on
      December 3, 2018. See id.
          C. Procedural Background
               Plaintiff filed his Complaint in Los Angeles County Superior Court on May 15, 2019. See
      Notice of Removal at 1. On June 27, 2019, Defendants filed the Notice of Removal, asserting
      diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). See generally id. Because Fillippelli and
      Plaintiff are both California citizens, Defendants argue that Fillippelli should be disregarded as a
      fraudulently joined party. See id. On July 11, 2019, Plaintiff filed a Motion to Remand the case
      back to Los Angeles Superior Court. See generally MTR. On July 18, 2019, Defendants filed an
      opposition to the MTR. See generally Defendants’ Opposition to MTR (“MTR Opp’n”), Docket
      No. 12. On August 5, 2019, Plaintiff filed a reply to the MTR Opp’n. See generally MTR Reply.3
II.       Legal Standard
               For removal based on 28 U.S.C. § 1332 to be proper, the law requires that the parties be
      diverse and the amount in controversy exceed seventy-five thousand dollars. See 28 U.S.C. §
      1332(a). The Supreme Court has interpreted the diversity statute to require “complete diversity”
      such that no defendant is a citizen of the same state as any plaintiff. See Exxon Mobil Corp. v.

      3
        Defendants also filed a Motion to Dismiss Plaintiff’s claims of sexual harassment and IIED on July 2, 2019. See
      Defendants’ Notice of Motion and Motion to Dismiss Plaintiff’s Second and Fourth Causes of Action, Docket No. 8.
      On July 18, 2019, Plaintiff filed an opposition to Defendants’ Motion to Dismiss. See generally Plaintiff’s Opposition
      to Defendants’ Motion to Dismiss, Docket No. 13. On August 5, 2019, Defendants filed a reply to Plaintiff’s
      Opposition to their Motion to Dismiss. See generally Defendants’ Reply to Plaintiff’s Opposition to Defendants’
      Motion to Dismiss, Docket No. 15.

                                                                4
   Allapattah Servs., Inc., 545 U.S. 546, 553 (2005) (“[T]he presence . . . of a single plaintiff from
   the same [s]tate as a single defendant deprives the district court of original diversity jurisdiction.”).
           Defendants have the burden of demonstrating all the requirements for diversity jurisdiction.
   See Corral v. Select Portfolio Servicing, Inc., 878 F.3d 770, 773 (9th Cir. 2017). “[O]ne exception
   to the requirement for complete diversity is where a non-diverse defendant has been ‘fraudulently
   joined.’” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (quoting Morris v.
   Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)). Under the Ninth Circuit’s approach
   to this issue, “[i]f the plaintiff fails to state a cause of action against a resident defendant, and the
   failure is obvious according to the settled rules of the state, the joinder of the resident defendant is
   fraudulent,” meaning that the defendant’s citizenship may be ignored for diversity purposes.
   McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).
           However, if a plaintiff has any possibility of establishing liability, a court must reject a
   fraudulent joinder argument. See, e.g., Grancare, LLC v. Thrower by and through Mills, 889 F.3d
   543, 548 (9th Cir. 2018) (“But ‘if there is a possibility that a state court would find that the
   complaint states a cause of action against any of the resident defendants, the federal court must
   find that the joinder was proper and remand the case to the state court.’”) (quoting Hunter, 582
   F.3d at 1046); see also Hunter, 582 F.3d at 1044-45; Ritchey v. Upjohn Drug Co., 139 F.3d 1313,
   1318-19 (9th Cir. 1998). “[T]he test for fraudulent joinder and for failure to state a claim under
   Rule 12(b)(6) are not equivalent.” Grancare, 889 F.3d at 549. “Because the purpose of the
   fraudulent joinder doctrine is to allow a determination whether the district court has subject matter
   jurisdiction, the standard is similar to the ‘wholly insubstantial and frivolous’ standard for
   dismissing claims under Rule 12(b)(1) for lack of federal question jurisdiction.” Id.
           “[T]he party invoking federal court jurisdiction on the basis of fraudulent joinder bears a
   ‘heavy burden’ since there is a ‘general presumption against fraudulent joinder.” Weeping Hollow
   Ave. Trust v. Spencer, 831 F.3d 1110, 1113 (9th Cir. 2016) (quoting Hunter, 582 F.3d at 1046).
   Not surprisingly, then, fraudulent joinder must be proven by clear and convincing evidence. See
   Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). In addition,
   “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in the first
   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
III.   Discussion
       A. Motion to Remand

                                                      5
        Defendants argue that Plaintiff cannot state a claim against Fillippelli because Plaintiff’s
FEHA and IIED4 claims – those claims to which Fillippelli is added as a defendant in addition to
Wells Fargo – are time-barred and do not state a claim upon which relief may be granted. See
Notice of Removal at 10-13. Therefore, Defendants argue, Fillippelli is a sham defendant, and
Defendants rightfully removed this action. See id. As such, Defendants would have the Court
affirm their Removal to this Court and deny Plaintiff’s Motion to Remand.
        1. Statute of Limitations
        Under FEHA, a plaintiff must file an administrative complaint with DFEH within one year
from the date upon which the alleged unlawful practice occurred. See Cal. Gov’t Code § 12960(b);
id. § 12960(d); id. § 12925(b); see also Mullins, 56 F.3d at 2 (holding that the plaintiff timely filed
her FEHA harassment claim with DFEH in February 6, 1991 where the last alleged act of
harassment occurred in June 1990, even though the specific act of alleged harassment was not
contained within the complaint); Josephs v. Pac. Bell, 443 F.3d 1050, 1058 (9th Cir. 2006) (noting
that the plaintiff’s April 22, 1999-filed FEHA claim with DFEH was timely where his alleged
discriminatory termination occurred on April 23, 1998). “A court may grant relief in any [FEHA]
action” that is brought “within one year after the filing of [the] complaint” with DFEH. See Cal.
Gov’t Code § 12965(a); id. §12965(c). The one-year statute of limitations governing FEHA
matters commences from the date that DFEH issues a right-to-sue notice to the person claiming to
be aggrieved. Id. § 12965(d)(1).
        Defendants argue that because the 2015 Photo Incident occurred in approximately August
2015, and Plaintiff did not file his claim with the Department of Fair Employment and Housing
(“DFEH”) until August 28, 2018, Plaintiff’s FEHA claim is time-barred. However, Defendants’
focus on the 2015 Photo Incident is an overly-narrow characterization of Plaintiff’s claims. In
addition to Plaintiff’s argument that he can allege in an amended complaint that Fillippelli made
the aforementioned “suck” comment in Plaintiff’s office, and subsequently reassigned Plaintiff’s
Brentwood business, cut Plaintiff’s pay, and refused to acknowledge Plaintiff’s Leadership
Excellence Award nomination, all within 2018. Plaintiff filed his complaint with DFEH on August


4
  The Court will not address Defendants’ arguments that Plaintiff’s IIED claim should be dismissed because, to the
extent the Court addresses the arguments that Plaintiff’s FEHA claim is time-barred and fails to state a claim upon
which relief may be granted, Plaintiff’s IIED claim is derivative. See Notice of Removal at 12-14. Accordingly, the
Court does not have jurisdiction pursuant to 28 U.S.C. § 1332(a) to address Defendants’ only remaining argument that
Plaintiff’s IIED claim is barred by the Workers’ Compensation Act.

                                                         6
28, 2018 – no more than eight months following Fillippelli’s alleged statement to Plaintiff – and
received an immediate right to sue. See MTR at 3; Complaint ¶ 33. This purported fact alone is
sufficient to show that it is possible with amendment that Plaintiff could assert a timely harassment
claim against Defendants. Therefore, Defendants have not met their heavy burden of establishing
that Fillippelli was fraudulently joined.
         2. Failure to State a Claim
         Defendants also argue that Fillippelli is a sham defendant because Plaintiff cannot allege a
FEHA claim against him. There are two relevant theories of harassment under FEHA: quid pro
quo and hostile work environment. See Mullins v. Campbell Soup Co., 56 F.3d 72, 3 (9th Cir.
1995).
            i. Quid Pro Quo
         As to the quid pro quo theory, Defendants argue that even if Plaintiff can amend his
complaint to add the sucking statement, such a comment is not an implicit request for a sexual
exchange. See MTR Opp’n at 8. They reason that Fillippelli made the comment “after he had
already made the decision to add a ‘top performing employee’ to Plaintiff’s team.” Id. Defendants
continue that Plaintiff does not allege that Fillippelli made any further comments and that Plaintiff
did not complain about the statement to HR. Id.
         The fundamental problem with Defendants’ arguments, however, is that they ignore the
current posture of this case. At this stage, the Court is trying to determine whether it is possible
that Plaintiff can state a sexual harassment claim against the non-diverse Fillippelli. See Grancare,
889 F.3d at 548-49. Reading the allegations in the Complaint and the additional facts in the
declaration in the light most favorable to Plaintiff, the Court would conclude that it is clearly
possible for Plaintiff to state a quid pro quo claim against Fillippelli. As alleged, Fillippelli had
previously grabbed Plaintiff’s penis. See Complaint ¶ 9. Fillippelli reminded Plaintiff of this
incident years later after Fillippelli had become Plaintiff’s supervisor. Id. ¶ 10. Then, in early-
2018, Fillippelli made a comment to Plaintiff referencing sexual conduct between the two. See
Chesler Decl. ¶ 3(b). Plaintiff expressed his disinterest in Fillippelli, responding “that’s creepy.”
Id. Thereafter, Fillippelli stopped attending Plaintiff’s meetings and ultimately cut Plaintiff’s pay.
See Complaint ¶¶ 16-17. One plausible conclusion from these alleged facts is that Fillippelli
enforced negative consequences upon Plaintiff because of Plaintiff’s spurning of Fillippelli’s
sexual advance. Therefore, Defendants have not met their burden of establishing that Fillippelli

                                                  7
was fraudulently joined.
             ii. Hostile Work Environment
         Defendants argue that, but for the unalleged “suck” comment, Plaintiff’s alleged
harassment constitutes no more than personnel management actions. See MTR Opp’n at 9-11.
FEHA harassment claims do not comprise actions of a type necessary to business and personnel
management. See Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1244-45 (9th Cir. 2013)
(holding that the plaintiff’s FEHA harassment claim based on a co-worker’s instructing the
plaintiff to perform work-related assignments, criticism with the store’s merchandise display, and
disagreement with the way the plaintiff stored repair parts constituted conduct relating to business
operations and not harassment under FEHA). Defendants argue that because Plaintiff’s FEHA
claim is based upon Fillippelli’s commonly-necessary personnel-management actions – e.g.,
determining job or project assignments, provision of support, and meeting attendance decisions –
Plaintiff fails to state a viable FEHA claim. See Removal, at 10. However, what Defendants fail
to recognize is that even one instance of harassment can be sufficient. See Cal. Gov’t Code §
12923(b). Moreover, personnel management actions can still constitute harassment to the extent
the actions send a harassing message. See Martinez v. Michaels, No. CV 15-02104 MMM (Ex),
2015 WL 4337059, at *2, 7 (C.D. Cal. July 15, 2015) (holding that the plaintiff’s managers’ alleged
failure to investigate matters involving employee racism directed at the plaintiff could support a
finding that some of the managers’ actions were not strictly personnel management decisions). As
such, based on the alleged “suck” comment, and the fact that such claims are rarely determined as
a matter of law, Defendants have not satisfied their burden of establishing that Fillippelli is a
fraudulent defendant.
         Because Plaintiff can amend his Complaint to include an allegation that Fillippelli made a
non-work-related statement to Plaintiff within a year of Plaintiff’s DFEH filing, the Court would
find that Plaintiff could state a viable FEHA harassment claim against Fillippelli. It follows that
Fillippelli is not a fraudulently-joined sham defendant. As such, Fillippelli’s California citizenship
destroys diversity pursuant to 28 U.S.C. § 1332(a), and the Court would grant Plaintiff’s Motion
to Remand this action to Los Angeles County Superior Court.5


5
  Because Defendants have failed to establish Fillippelli was fraudulently joined on Plaintiff’s harassment claim,
there is not complete diversity. As such, the Court need not reach the parties’ arguments regarding Plaintiff’s IIED
claim.


                                                          8
             B. Attorney Fees
                 Plaintiff asks the Court to award attorney fees pursuant to 28 U.S.C. § 1447(c). Upon an
      order remanding a case to state court, a district court may award attorney fees only where the
      removing party lacked an objectively reasonable basis for the removal. See 28 U.S.C. § 1447(c);
      see also Martin v. Franklin Capital Corp., 546 U.S. 132, 132 (2005). “[R]emoval is not
      objectively unreasonable solely because the removing party’s arguments lack merit and the
      removal is ultimately unsuccessful.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th
      Cir. 2008). Rather, the Court should assess “whether the relevant case law clearly foreclosed the
      defendant’s basis of removal . . . by looking to the clarity of the law at the time of removal.” Id.
      at 1066 (citing Martin, 546 U.S. at 141). Although the arguments in Defendants’ Removal
      ultimately lack merit, the Court would decline to grant Plaintiff’s request for attorney fees. See
      Lussier, 518 F.3d at 1065 (declining to grant the plaintiffs’ request for attorney fees even though
      there was “no question” that the defendant’s fraudulent joinder arguments “were losers”); see also
      Hayes v. TJX Cos., Inc., No. 2:17-cv-07182-ODW-JC, 2018 WL 619876, at *6 (C.D. Cal. Jan. 29,
      2018) (declining to grant the plaintiff’s request for attorney fees where the defendants’ basis for
      removal was based solely on the argument that the plaintiff did not have any claim against the
      diversity-destroying party, and the plaintiff’s claim was not strong but nonetheless presented
      sufficient allegations to preclude application of the fraudulent joinder doctrine). Simply put,
      Plaintiff’s post-removal declaration that he could allege additional facts that would clearly fall
      within the statute of limitations completely changed the state of this case. Defendants cannot be
      held responsible for Plaintiff’s un-pleaded facts. Accordingly, the Court would deny Plaintiff’s
      request for attorney fees.
IV.          Conclusion
                 Based on the foregoing discussion, the Court would grant Plaintiff’s Motion to Remand
      and would remand this action to Los Angeles County Superior Court forthwith.6 The Court would
      deny Plaintiff’s request for attorney fees.




      6
          Because the Court remands this action, it will not address Defendants’ Motion to Dismiss.

                                                                 9
